Per Curiam.
Defendant and another man were convicted by a recorder’s court jury of armed robbery contrary to MCLA §,750.529 (Stat Ann 1969 Cum Supp § 28.797). Defendant was sentenced January 5,1968, and appealed as of right through court-appointed counsel. Following the filing of defendant’s brief, the people filed a motion to affirm. GCR 1963, 817.5(3).
We have carefully examined the briefs of the parties and the lower court record. It is manifest that *669the questions sought to he reviewed are so unsubstantial as to need no argument or formal submission.
The record fully supports identification of defendant as one of the men who robbed complainant. Complainant’s credibility was a question for the jury. People v. Morris (1968), 12 Mich App 411. The colloquy held between the court and counsel regarding complainant’s testimony was held outside of the jury’s presence at defense counsel’s request. Hence, defendant cannot now complain that the jury should have been present during the discussion. Finally, we find defendant’s arrest to have been lawful.
Motion to affirm is granted.